DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “vapor barrier is sized and shaped to … correspond[] to the three-dimensional structure of the specific pipe joint.  The claim does not define a manner of correspondence between the size and shape of the vapor barrier and the three-dimensional structure of the specific pipe joint that is required to meet the claim.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
	Applicant argues that the newly amended “when the prefabricated vapor barrier is applied to the specific pipe joint” defines a manner of correspondence.  Examiner disagrees.  The correspondence how the profile and structure must correspond.  This could require that they are the same size, that one is always bigger than the other, that one is always twice the size of the other, or that the shapes must be the same, or that the shapes must not be the same, or any other number of ways in which two things may correspond.  The claim does not define any particular required relationship between the vapor barrier size and shape with a two-dimensional profile and the three dimensional structure of the specific pipe joint, but only claims that they “correspond”, so the claim is not defined as to the manner of correspondence required.

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Barrier tape material having a release layer over an adhesive layer on the barrier layer is known, and the prior art discloses methods of removing release layers from an adhesive layer on a tape, such as disclosed by HARRIS (US 2009/0311456), COHEN et al. (US 2004/0151922), BOND et al. (US 9,995,425), and SHUMATE et al. (US 2012/0037259), but the prior art of record does not teach or fairly suggest a method of applying a vapor barrier to a pipe joint wherein two portions of release layer are removed so corresponding adhesive areas are bonded to corresponding areas of the pipe joint, and forming both an overlap seal with a portion of the vapor barrier adhered to itself via the adhesive layer and an edge seal where a portion of the vapor barrier is adhered to a portion of adjacent insulation structure via a portion of the adhesive layer.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        October 22, 2021